— In an action to enjoin defendants from maintaining a motorcycle dealership in violation of the local zoning ordinances of plaintiff Incorporated Village of Mineóla, defendants appeal from a judgment of the Supreme Court, Nassau County, entered April 28, 1980, which granted the injunction. Judgment affirmed, without costs or disbursements. Assuming, arguendo, that the trial court imposed upon defendants an unduly strict burden of proving that their present activities were but an extension of a valid prior nonconforming use, in view of the court’s findings of fact specifically crediting the testimony of plaintiff’s witnesses which refuted defendants’ contention, it is apparent that defendants did not sustain their burden by a preponderance of the evidence. Damiani, J.P., Mangano, Gibbons and Thompson, JJ., concur.